         Case 1:21-cr-00028-APM Document 124 Filed 04/01/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :      CRIMINAL NO. 21-cr-28 (APM)
               v.                             :
                                              :
THOMAS CALDWELL,                              :
DONOVAN CROWL,                                :
JESSICA WATKINS,                              :
SANDRA PARKER,                                :
BENNIE PARKER,                                :
GRAYDON YOUNG,                                :
LAURA STEELE,                                 :
KELLY MEGGS,                                  :
CONNIE MEGGS,                                 :
KENNETH HARRELSON,                            :
ROBERTO MINUTA, and                           :
JOSHUA JAMES,                                 :
                                              :
                       Defendants.            :

                                             ORDER

       This matter has come before the Court pursuant to the United States motion for an order

authorizing disclosure of search warrants and court orders pursuant to 18 U.S.C. § 2703(d)  and

the applications and affidavits in support thereof  which were obtained in the course of the above-

captioned investigation and which are currently filed under seal, for the limited purpose of

producing them to defense counsel as discovery in the above-captioned case and to any co-

defendants who may later be joined.

       The Court orders that the United States may disclose to defense counsel as discovery in

this matter, under the terms of any applicable protective order, any search warrants and 2703(d)

orders, as well as the materials in support of those search warrants and orders.
         Case 1:21-cr-00028-APM Document 124 Filed 04/01/21 Page 2 of 2




        The Court further finds that, notwithstanding disclosure to the defense, there are reasonable

grounds, as set forth in the governments motion, to believe the unsealing of such matters on the

Courts docket will impact the investigation. Therefore, the United States has established a

compelling governmental interest exists to justify the continued sealing of these matters, and this

order does not change the terms of the sealing order issued in any of these matters.

                                                                    2021.04.01
                                                                    10:10:49 -04'00'
Date:                                         ___________________________________
                                              AMIT P. MEHTA
                                              UNITED STATES DISTRICT JUDGE


cc:     KATHRYN RAKOCZY
        Assistant United States Attorney
        United States Attorneys Office
        555 Fourth Street, N.W.
        Washington, D.C. 20530




                                                  2
